                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION


JIMMY DALE STARK,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 3:18-0405

WESTERN REGIONAL JAIL;
LIEUTENANT MORRISON,

                               Defendants.


                          MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that Defendants’ Motion to Dismiss, (ECF No. 9), be granted; the complaint be

dismissed for failure to state a claim; and this civil action be removed from the docket of the Court.

Neither party has filed objections to the Magistrate Judge=s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and ORDERS that Defendants’ Motion to Dismiss, (ECF No. 9), be

GRANTED; the complaint be DISMISSED for failure to state a claim; and this civil action be

REMOVED from the docket of the Court, consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.

                                               ENTER:         October 5, 2018




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE
